DETAILED ACTION
This action is responsive to the application No. 16/911,266 filed on June 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 2 invention reading on Figs. 9A-9C in the reply filed on 03/24/2022 is acknowledged.  The Applicants indicated that claims 1, 3, 4, 6, 7, 9, 12, and 13 read on the elected species.  Claims 2, 5, 8, 10, and 11 are withdrawn from further consideration pursuant to CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-13.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogasahara (US 2022/0165770). 

Regarding Claim 1, Ogasahara (see, e.g., Figs. 2, 11), teaches a solid-state imaging device comprising:
a multi-pixel 18 including at least two sub-pixels 11, each sub-pixel 11 having a photoelectric converting region 21 (see, e.g., par. 0068), wherein the multi-pixel 18 includes:
a back side separating part 22a separating a plurality of adjacent sub-pixels 11 from each other at least in a light entering portion of the photoelectric converting region 21 thereof (see, e.g., par. 0068); and
a lens part 50 allowing light L to enter the photoelectric converting region 21 of at least two of the plurality of adjacent sub-pixels 11 (see, e.g., par. 0064),
wherein:
the lens part 50 is arranged such that an optical center thereof is positioned at a location where the back side separating part 22a is formed (see, e.g., par. 0069), and
the back side separating part 22a is formed such that at least an optical center region thereof exhibits low reflection (see, e.g., par. 0135).  

Regarding Claim 3, Ogasahara teaches all aspects of claim 1.  Ogasahara (see, e.g., Figs. 3, 11), teaches that the back side separating part 22a is formed such that the optical center region and the other region of the back side separating part 22a exhibit low reflection (see, e.g., par. 0135).  

Regarding Claim 4, Ogasahara teaches all aspects of claim 1.  Ogasahara (see, e.g., Figs. 3, 11), teaches that a low reflection part of the back side separating part 22a exhibiting lower reflection is made of a material exhibiting low reflection within a specific wavelength range (see, e.g., par. 0135).2Application No. 16/911,266Atty Dkt No.: 054036-0512828

Regarding Claim 6, Ogasahara teaches all aspects of claim 1.  Ogasahara (see, e.g., Figs. 3, 11), teaches that the multi-pixel 18 further includes:
a trench-shaped back side separating part 22b formed in the photoelectric converting region 21, the trench-shaped back side separating part 22b aligned with the back side separating part 22a in a depth direction of the photoelectric converting region 21.  

Regarding Claim 7, Ogasahara teaches all aspects of claim 6.  Ogasahara (see, e.g., Figs. 3, 11), teaches that the trench-shaped back side separating part 22b exhibits low reflection (see, e.g., par. 0135).  

Regarding Claim 9, Ogasahara teaches all aspects of claim 1.  Ogasahara (see, e.g., Figs. 3, 11), teaches that:
in the multi-pixel 18, a first sub-pixel 11, a second sub-pixel 11, a third sub-pixel 11 and a fourth sub-pixel 11 are arranged in a square geometry such that, in a first direction, the first sub-pixel 11 is adjacent to the second sub-pixel 11 and the third sub-pixel 11 is adjacent to the fourth sub-pixel 11 and that, in a second direction orthogonal to the first direction, the first sub-pixel 11 is adjacent to the third sub-pixel 11 and the second sub-pixel 11 is adjacent to the fourth sub-pixel 11 (see, e.g., Fig. 2),
the lens part 50 is formed by a single microlens allowing light L to enter a first photoelectric converting region 21 of the first sub-pixel 11, a second photoelectric converting region 21 of the second sub-pixel 11, a third photoelectric converting region 21 of the third sub-pixel 11 and a fourth photoelectric converting region 21 of the fourth sub-pixel 11, and
an optical center of the single microlens is positioned in a pixel center region where a boundary of the first sub-pixel 11, a boundary of the second sub-pixel 11, a boundary of the third sub-pixel 11 and a boundary of the fourth sub-pixel 11 meet each other.  

Regarding Claim 12, Ogasahara (see, e.g., Figs. 1, 2, 11), teaches a method for manufacturing a solid-state imaging device, the method comprising:
obtaining a multi-pixel 18 having at least two sub-pixels 11, each sub-pixel 11 having a photoelectric converting region 21, the multi-pixel 18 having a back side separating part 6Application No. 16/911,266Atty Dkt No.: 054036-0512828 22a separating a plurality of adjacent sub-pixels 11 from each other at least in a light entering portion of the photoelectric converting region 21 thereof; and
obtaining a lens part 50 allowing light L to enter the photoelectric converting region 21 of at least two of the plurality of adjacent sub-pixels 11,
wherein:
an optical center of the lens part 50 is positioned at a location where the back side separating part 22a is formed, and
the back side separating part 22a is formed such that at least an optical center region thereof exhibits low reflection (see, e.g., par. 0135); and
forming a solid-state imaging device 1 using the multi-pixel 18 and the lens part 50.  

Regarding Claim 13, Ogasahara (see, e.g., Figs. 1, 2, 11), teaches an electronic apparatus comprising:
a solid-state imaging device 1; and
an optical system for forming a subject image on the solid-state imaging device 1, wherein the solid-state imaging device 1 includes
a multi-pixel 18 having at least two sub-pixels 11, each sub-pixel 11 having a photoelectric converting region 21,
wherein the multi-pixel 18 has:
a back side separating part 22a separating a plurality of adjacent sub-pixels 11 from each other at least in a light entering portion of the photoelectric converting region 21; and
a lens part 50 allowing light L to enter the photoelectric converting region 21 of at least two of the plurality of adjacent sub-pixels 11,
wherein:
the lens part 50 is arranged such that an optical center thereof is positioned at a location where the back side separating part 22a is formed, and
the back side separating part 22a is formed such that at least an optical center region thereof exhibits low reflection (see, e.g., par. 0135).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814